—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from using controlled substances after two tests performed on petitioner’s urine sample yielded positive results for the presence of opiates. Contrary to petitioner’s contention, the misbehavior report, which we conclude was sufficient to apprise petitioner of the charge against him (see, Matter of Faison v Senkowski, 255 AD2d 625, appeal dismissed 93 NY2d 847), and the positive results of the urinalysis tests, combined with the testimony of the two correction officers who took the sample and performed the tests, constitute substantial evidence supporting the charge of drug use (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). The clerical error on the part of the reporting officer in failing to write down the correct name of the correction officer who took the sample was sufficiently explained during the hearing (see, Matter of Frazier v Goord, 251 AD2d 800, lv denied 92 NY2d 813). Notably, the Hearing Officer was within her province in resolving issues of credibility against petitioner (see, Matter of *757De La Rosa v Portuondo, 247 AD2d 810, 811). We have examined the remaining issues raised by petitioner and find them to be unpersuasive.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.